MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           Sep 25 2015, 10:44 am
                                                                                Sep 25 2015, 10:44 am




regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy J. Burns                                          Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Indianapolis, Indiana

                                                          Jonathan R. Sichtermann
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
     COURT OF APPEALS OF INDIANA
David Jones,                                              September 25, 2015
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A05-1501-CR-38
        v.                                                Appeal from the Superior Court of
                                                          Marion County, Criminal
State of Indiana,                                         Division, Room 7
Appellee-Plaintiff                                        The Honorable Clayton Graham,
                                                          Judge
                                                          Trial Court Cause No.
                                                          49G07-1409-CM-
                                                          45263


Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-38 | September 25, 2015                 Page 1 of 4
[1]   Following a bench trial, David Jones was convicted of class A misdemeanor

         Battery.1 Jones now appeals, contending that the State presented insufficient

         evidence to rebut his claim of self-defense.


[2]      We affirm.


                                           Facts & Procedural History

[3]      On July 20, 2014, Jones’s mother, Audrey Dodd, got into an argument with

         James Montgomery, her live-in boyfriend, at their home. Dodd stuck her hand

         in Montgomery’s face several times, and each time Montgomery slapped her

         hand away from his face. The argument eventually ended, and Montgomery

         went upstairs and went to bed.


[4]      Later that night, Jones arrived at the home and spoke to Dodd. When Dodd

         told Jones about her altercation with Montgomery, Jones went upstairs to

         confront Montgomery. Montgomery awoke to find Jones standing over him,

         demanding to know what had happened. Montgomery got out of bed and

         began getting dressed, at which time Jones came across the bed and began

         hitting him. Jones then grabbed an unloaded handgun Montgomery kept under

         his pillow and began striking him with it. As a result of the attack, Montgomery

         suffered injuries to his right eye and lips. Jones left the scene before

         the police arrived.




         1
             Ind. Code § 35-42-2-1.


         Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-38 | September 25, 2015   Page 2 of 4
[5]   As a result of these events, the State charged Jones with class A misdemeanor

      battery. A bench trial was conducted on January 16, 2015, at which Jones

      asserted that he acted in self-defense. The trial court rejected Jones’s self-

      defense claim and found him guilty as charged. Jones now appeals.


                                                   Discussion


[6]   On appeal, Jones argues that the State presented insufficient evidence to rebut

      his self-defense claim. The standard for reviewing a challenge to the sufficiency

      of evidence to rebut a claim of self-defense is the same standard used for any

      claim of insufficient evidence. Wallace v. State, 725 N.E.2d 837, 840 (Ind.

      2000). We neither reweigh the evidence nor judge the credibility of witnesses.

      Id. If there is sufficient evidence of probative value to support the conclusion of

      the trier of fact, the judgment will not be disturbed. Id. “A valid claim of self-

      defense is legal justification for an otherwise criminal act.” Id.


[7]   To prevail on a self-defense claim, Jones must show that he: (1) was in a place

      where he had a right to be; (2) did not provoke, instigate, or participate

      willingly in the violence; and (3) had a reasonable fear of death or great bodily

      harm. Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002); see also Ind. Code § 35-

      41-3-2. When a self-defense claim is raised and finds support in the evidence,

      the State bears the burden of negating at least one of the necessary elements.

      Wilson, 770 N.E.2d at 800. The State may meet its burden by offering evidence

      directly rebutting the defense, by affirmatively showing that the defendant did

      not act in self-defense, or by relying upon the sufficiency of the evidence from


      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-38 | September 25, 2015   Page 3 of 4
       its case-in-chief. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). If a defendant

       is convicted despite his claim of self-defense, we will reverse only if no

       reasonable person could say that self-defense was negated beyond a reasonable

       doubt. Wilson, 770 N.E.2d at 801.


[8]    Jones’s argument on appeal amounts to a request to reweigh the evidence and

       credit his testimony over Montgomery’s. Montgomery testified that he awoke

       to find Jones standing over him demanding to know what had happened

       between Montgomery and Dodd. Montgomery testified further that before he

       could finish getting dressed, Jones attacked him, beating him first with his fists

       and then with a handgun. This evidence was sufficient to support a conclusion

       that Jones was the initial aggressor and had no fear of death or bodily harm.

       The State therefore presented sufficient evidence to rebut Jones’s claim of self-

       defense.


[9]    Judgment affirmed.

[10]   Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-38 | September 25, 2015   Page 4 of 4